      Case 1:19-cv-00180 Document 18 Filed on 01/19/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                UNITED STATES DISTRICT COURT                             January 19, 2021
                                 SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                   BROWNSVILLE DIVISION

JOSE BARRON-MORALES,                             §
                                                 §
        Petitioner                               §
VS.                                              §   CIVIL ACTION NO. 1:19-CV-180
                                                 §
UNITED STATES OF AMERICA                         §


                ORDER ADOPTING REPORT AND RECOMMENDATION

       In September 2019, Petitioner Jose Barron-Morales filed a Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1), alleging that his

trial attorney provided ineffective assistance by counseling him not to appeal the Judgment in the

underlying case. (Id. at 4) The Government moves for summary judgment, in part on the grounds

that Barron-Morales’s Motion is time barred. (Mot. for Summary Judg., Doc. 11, 26–27)

       In November 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 14) recommending that the Government’s Motion for Summary

Judgment be granted and that Barron-Morales’s Section 2255 action be dismissed. No party filed

objections.

       As a result, the Court ADOPTS the Report and Recommendation (Doc. 14). It is:

       ORDERED that the government’s Motion for Summary Judgment (Doc. 11) is

GRANTED; and

       ORDERED that Petitioner Jose Barron-Morales’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1) is DISMISSED

as untimely filed.

       In addition, the Court finds that no outstanding issue would be debatable among jurists of

reason, and that Barron-Morales fails to make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Accordingly, the Court DENIES the request for a

Certificate of Appealability.
Case 1:19-cv-00180 Document 18 Filed on 01/19/21 in TXSD Page 2 of 2



 The Clerk of Court is directed to close this matter.

 Signed on January 19, 2021.



                                            ____________________________
                                            Fernando Rodriguez, Jr.
                                            United States District Judge
